Citation Nr: 0608704	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  97-19 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for a 
psychophysiological disorder manifested by anxiety, 
gastrointestinal, and musculoskeletal components, currently 
rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from September 
1963 to September 1967, and from December 1967 to January 
1976.  The Navy issued him a medical discharge. 

The case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) of Seattle, Washington.  The Board 
remanded the claim in August 1998, and again in June 2003.  


FINDING OF FACT

For the entire appeal period, the veteran's 
psychophysiological disorder, and in particular its anxiety 
component, is shown to have left the veteran demonstrably 
unable to obtain or retain employment; the veteran's 
psychophysiological disorder is totally incapacitating.  


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the veteran's service-connected psychophysiological disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.132, Diagnostic Code 9400 (effective 
prior to November 7, 1996); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.7, 4.10, 4.14, 4.130, Diagnostic Code 9400 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

While the veteran has been afforded VCAA notice and 
assistance in the course of his appeal, the need for such 
notice and assistance is now obviated by a complete grant of 
the benefit sought, with the assignment of a 100 percent 
disability rating for the veteran's claimed disorder for the 
entire appeal period.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

However, once again, since the complete grant of the benefit 
sought on appeal has been granted, to include that complete 
grant beginning from the date of receipt of claim for an 
increased rating for the claimed disorder, no prejudiced has 
accrued from any failure to address any of the elements of 
adequate notice as delineated in Dingess/Hartman.  The Court 
has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Increased rating for psychophysiological disorder manifested 
by anxiety, gastrointestinal, and musculoskeletal components 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

As discussed below, the veteran's psychophysiological 
manifested by anxiety, gastrointestinal, and musculoskeletal 
components, is here rated as a psychiatric disorder, based on 
a finding that the anxiety disorder is the primary component, 
and that the gastrointestinal and musculoskeletal components 
are somatic manifestation of this anxiety disorder.  While 
there are distinct Diagnostic Codes for somatization disorder 
and a generalized anxiety disorder - Diagnostic Codes 9421 
and 9400, respectively - this code distinction is ultimately 
immaterial to the Board's adjudication, since the same rating 
criteria are applied to both.  Effective November 7, 1996, 
amendments were made to the criteria used in rating mental 
disorders, which includes anxiety disorders and somatization 
disorders.  The veteran's claimed disorder, rated as anxiety 
disorder, is accordingly evaluated under 38 C.F.R. § 4.132, 
Code 9400, effective prior to November 7, 1996; and, 
38 C.F.R. § 4.130, Code 9400, effective as of November 7, 
1996.  The Board will evaluate the veteran's claim under both 
the old and new criteria in the VA Schedule for Rating 
Disabilities addressing anxiety disorder in order to 
ascertain which version would accord him the highest rating.  

Accordingly, in determining whether the veteran is entitled 
to a higher rating, the Board must consider (1) whether an 
increased rating is warranted under the "old" criteria at 
any pertinent time; and, (2) whether an increased rating is 
warranted under the "new" criteria for other disabilities 
of the claimed disorder at any time on or after November 7, 
1996.  The effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act or administrative issue).  

Under the old rating criteria, where there is definite 
impairment in ability to establish and maintain effective and 
wholesome relationships, with symptoms such as reduced 
initiative, flexibility, efficiency, and reliability, 
together producing definite industrial impairment, a 30 
percent rating is warranted.  Where the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms reliability, flexibility, and efficiency levels are 
so reduced as to result in considerable industrial 
impairment, a 50 percent rating is assigned.  Where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, a 70 percent rating is assigned.  Where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or where 
the veteran is demonstrably unable to obtain or maintain 
substantially gainful employment, a 100 percent rating is 
assigned.  38 C.F.R. § 4.132, Code 9411, effective prior to 
November 7, 1996.

Under the new criteria, effective from November 7, 1996, 38 
C.F.R. 4.130, Diagnostic Code 9400, a 30 percent rating is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned in cases of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. 4.130, Diagnostic Code 9400 (2005).       

A Global Assessment of Functioning (GAF) Scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267, quoting the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.) (DSM-IV) p. 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school).  Scores ranging from 21 to 30 reflect 
behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Scores ranging from 11 to 20 reflect 
some danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement), or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces), or gross impairment in 
communication (e.g., largely incoherent or mute).  Scores 
ranging from 1 to 10 reflect persistent danger of severely 
hurting self or others (e.g., recurrent violence), or 
persistent inability to maintain minimal personal hygiene, or 
serious suicidal act with clear expectation of death.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

By a December 1976 rating action the RO originally granted 
service connected the veteran for a psychophysiological 
disorder manifested by psychiatric, gastrointestinal, and 
musculoskeletal symptoms.  Service medical records reflect 
that the veteran then had significant symptoms including 
abdominal cramping, diarrhea, and nausea and vomiting when 
eating solid foods, with associated stomach rigidity and 
tenderness, with these symptoms variously continuing from 
August 1968.  

The veteran was hospitalized from September 1968 to November 
1968 for this condition, with anorexia, abdominal cramping, 
and nausea persistent.  The veteran had reportedly lost 10 
pounds in the three weeks prior to that hospitalization, and 
the veteran's son had been treated for salmonella in July 
1968.  However, no bacterial infection or parasites were 
found by stool or urine analysis.  Examination, x-rays and 
further tests revealed no particular physiological cause for 
the extent of the veteran's symptoms.  The veteran was noted 
to have some psychological problems, which were improved 
following visit(s) to the Chaplain Corps.  The diagnosis 
established upon that hospitalization was gastroenteritis of 
unknown etiology.  

Regarding his back at that 1968 hospitalization, the veteran 
also complained of some pain between his shoulders along his 
thoracic spine.  The orthopedic department evaluated the 
veteran, but an examination of the spine was normal.  A 
history was noted of the veteran having fallen years prior 
while aboard ship.  X-rays of the cervical and dorsal spine 
were also normal.  The veteran was prescribed dorsal spine 
extensor exercises, and reported improvement in his spine 
symptoms following these exercises.  

The veteran was hospitalized again in service in July 1970, 
when examinations produced diagnoses of hiatal hernia with 
esophageal reflux.  Service medical boards in October 1970 
and May 1970 continued these diagnoses.  However, a further 
service medical in November 1975 found these physical 
conditions not to be the primary cause of the veteran's 
disability.  

The November 1975 medical board noted the veteran's history 
of limited duty due to continued abdominal stress not 
controlled by mild tranquilizers, frequent antacids, 
anticholinergics, or positional care (sleeping in an elevated 
position), with persistent epigastric pain over the prior 
several years.  Heavy work or severe stress exacerbated this 
condition.  While an upper gastrointestinal series in August 
1975 confirmed the presence of a small hiatal hernia with 
minimal reflux, and no stomach or duodenal ulcer found.  The 
November 1975 medical board physical examination was within 
normal limits, and the veteran denied any personal problems 
except the gastrointestinal symptoms.  However, the 1975 
medical board examiners concluded that the veteran tended to 
somatize emotional conflicts, and the veteran himself 
reported that he had reactions to stressful situations with a 
high level of anxiety and intermittent gastrointestinal 
upsets.  An MMPI test suggested an anxiety reaction with 
depressive features, a hypochondriacal tendency with excess 
worry about health, little insight in handling stresses, and 
a resulting likelihood of somatic symptoms.  The medical 
board accordingly assessed that the veteran had a 
psychophysiological reaction manifested by gastrointestinal 
tract symptoms.  

A VA examination in November 1967 noted that while the 
veteran complained of significant ongoing epigastric 
symptoms, there were not objective findings of a significant 
physiological alimentary disorder.  A slight sliding hiatal 
hernia was judged not to be significant enough to be causing 
the veteran's symptoms.  

Hence, from the early records supporting the December 1976 
original rating action, the basis of granting service 
connection for psychophysiological disorder manifested by 
gastrointestinal symptoms is clear.  The nature of the 
musculoskeletal symptom component of the service-connected 
psychophysiological disorder is not completely clear from the 
December 1976 rating action and the record at that time.  
While the veteran did then complain of intermittent low back 
pain following a fall in 1964, residuals of low back trauma 
was separately service connected by a February 1968 rating 
action.  That grant of service-connected was based on a 
history of inservice trauma to the thoracic spine.  Where 
disabilities overlap in their resulting physical impairment 
and effect on functioning or where multiple diagnoses are 
assigned for the same disability, evaluation of the same 
(overlapping) disability under various diagnoses (and hence 
with multiple ratings) is to be avoided.  38 C.F.R. § 4.14 
(2005).  Hence, because the veteran's thoracic or low back 
pain is already rated as residuals of thoracic spine trauma, 
it cannot also be a basis of rating the veteran's 
psychophysiological disorder.  

The only apparent other disability affecting the back at the 
time of the December 1976 rating action was a minor pain 
between the shoulder blades.  However, medical evaluations 
and treatment records during the rating period, while noting 
multiple medical problems, do not find any disability 
associated with musculoskeletal pain between the shoulder 
blades.  Hence, for the rating period at issue, the 
preponderance of the evidence is against a significant back, 
spine, or musculoskeletal component to a current rating for 
the veteran's service-connected psychophysiological disorder.  

Also associated as part of the service-connected 
psychophysiological disorder by the RO in December 1976 are 
occasional headaches and occasional symptoms of 
psychoneurotic anxiety.  However, to the extent they are here 
rated, they are considered merely a manifestation of the 
veteran's anxiety disorder component of his 
psychophysiological disorder.  VA examiners have noted an 
ongoing headache disorder, but have not found an association 
between his current headache disorder and his service-
connected psychophysiological disorder.  To the contrary, the 
VA physician who April 2005 examined the veteran for a 
neurological component to his psychophysiological disorder 
concluded that it was more likely than not that his current 
ongoing headaches were not related to the psychophysiological 
disorder-related headaches which were noted in service.  
Accordingly, for the rating period at issue, the Board finds 
that the preponderance of the evidence is against there being 
a disability component of his psychophysiological disorder 
due to headaches.  

From January to February of 1995, the veteran underwent 
voluntary VA psychiatric hospitalization for work-stress-
related anxiety and associated depression, with these 
conditions much improved during the hospitalization.  Upon 
discharge, a period of convalescence was recommended prior to 
his return to work for the Post Office, and a less stressful 
employment position was recommended.  

A May 1995 letter from a treating VA psychologist informs 
that the veteran then suffered from post-traumatic stress 
disorder (PTSD) from work-related stress, with symptoms 
including major depression, chronic severe anxiety, chronic 
insomnia, feelings of extreme hopelessness, nightmares about 
work, and social withdrawal.  The psychologist noted that the 
veteran had a poor prognosis despite ongoing therapy, and 
concluded that the veteran could not sustain gainful 
employment due to his mental disorder.  

Another VA psychologist, in a May 1995 letter addressing the 
veteran's disabilities, noted the veteran's ongoing severe 
stress related to any return to work, and assessed that the 
veteran would not be able to perform his Post Office work for 
several years, if not permanently.  The psychologist assessed 
a severe work-related anxiety disorder, and associated major 
depression.   

The veteran was hospitalized at a VA facility from June 1995 
to July 1995 following significant difficulties at work for 
the Postal Service.  Noted conditions included massive 
feelings of depression and agitation, intermittent suicidal 
and homicidal ideation, and sleep disturbance.  The treating 
physician noted that outpatient psychiatric treatment had 
failed.  He also noted that the veteran had significant 
emotional problems, was highly volatile, and was unable to 
tolerate work stress.  The physician concluded that the 
veteran was unsuitable for a return to employment, for the 
safety of himself and others.  

Treatment records between 1995 and the present reflect the 
veteran's continuing difficulties with severe anxiety, 
intermittent suicidal ideation or homicidal ideation, 
difficulty interrelating with others, and self-isolation, 
generally with an inability to deal with environmental 
stressors.  The records noted with specificity herein 
adequately represent the nature and severity of the veteran's 
psychophysiological disorder for rating purposes.

At the October 1997 hearing, the veteran testified to the 
effect that his anxiety disorder, to include disability which 
he lay-characterized as PTSD, had become increasingly, 
severely disabling, so much so that he had recently been 
forced out of his job with the Post Office only a few years 
short of retirement, so that he lost all retirement benefits.  
He and his representative also noted that he was receiving 
disability benefits from the Office of Personnel Management 
(OPM), and received Social Security disability benefits 
despite the absence of sufficient qualifying quarters worked, 
because Social Security was able to use an OPM offset.  He 
added that no one would hire him.  He elaborated that he had 
had suicidal thoughts or gestures or attempts, so that he had 
cut himself in his stomach and produced a visible scar, his 
wife had caught him with a shotgun, and his granddaughter had 
found him stabbing himself with a fork.  (While these events 
are unsubstantiated in the record, the veteran's intermittent 
suicidal ideation states are documented.)  The veteran 
exhibited significant thought disorganization at the hearing, 
often replying with statement which were only tangential or 
were wholly non-responsive to questions posed.  Nonetheless, 
the veteran did to some degree convey the extent of his 
incapacity as he perceived it.  He noted that he was too 
nervous to be around people, and self-isolated to a great 
extent.  

At an April 2000 VA psychiatric treatment evaluation 
following recent inpatient treatment, the examiner noted that 
the veteran had great difficulty concentrating on issues, and 
changed topics without transition so that his train of 
thinking was difficult to discern.  The examiner also then 
assessed significant impairment in physical and mental 
functioning leading to the conclusion that the veteran could 
not attend to his own daily needs without assistance.  The 
examiner diagnosed PTSD, major depression, and organic brain 
syndrome with poor memory and concentration.  

Upon VA treatment evaluation in September 2004, an examiner 
assessed PTSD due to multiple stressors from childhood, the 
military, and post-military experiences.  The examiner also 
assessed a mood disorder with psychotic features, and 
insomnia.  Borderline personality issues were noted, and 
psychosocial stressors were judged to be of a 
"catastrophic" level for this veteran.  The examiner 
assessed a severe symptomatic impairment of adaptive 
functioning.  However, there were no longer imminent risk 
because the veteran and his wife had moved to a remote, non-
stressing environment, and his no longer engaging in work 
activities.  The examiner assigned a current GAF of 40.  

At a June 2005 VA psychiatric examination, the examiner 
attempted to address the nature of the veteran's 
psychophysiological disorder, including the extent of an 
anxiety component, and the extent of attributable 
gastrointestinal tract and musculoskeletal system symptoms.  
The examiner noted that the veteran was receiving disability 
benefits from the Post Office based on complete disability 
due to PTSD.  Also noted was the veteran's history of 
developing a churning stomach, diarrhea or constipation, and 
general gastrointestinal distress in response to mental 
stress.  The veteran's nervousness precluded his driving long 
distances and necessitated his moving with his wife to a 
quieter area where he could stay away from people.  Current 
significant difficulties were noted to have developed in the 
1990's, with incapacities coping with work stresses when he 
advanced to the level of supervisor with the Postal Service.  
The veteran's impaired coping devolved to a blow up and 
violence committed at work in 1995, and an extreme level of 
difficulty coping following that incident.  The veteran 
reported a history of suicidal attempts by overdose or acting 
out behavior in the 1990's and 2000, including threats of 
violence against himself or others.  A history of headaches 
was also noted, which began to occur daily while he worked 
for the Post Office, and which he attributed to his nervous 
difficulties.  He reported that he had the headaches several 
times a week, and that nothing helped alleviate them other 
than staying at home and performing sedentary activities.   
The veteran also reported having a fairly poor appetite 
including due to his nervous stomach.  This entire history is 
consistent with the above-noted records and the veteran's 
disability as documented within the claims folders as a 
whole.  

At the examination, the veteran reported that he continued to 
be nervous, upset, and bothered being around people, and 
remaining fairly isolated.  He reported having flashbacks and 
nightmares associated with both his service experiences and 
current events.  He reported sleep difficulties including 
nighttime awakening and napping during the day.  He added 
that currently he sat in front of the television all the 
time.  However, the veteran did report doing better currently 
with his anxiety and nervousness because he and his wife 
lived in an isolated environment.  

Upon evaluation at the April 2005 examination, the examiner 
noted that the veteran was doing no worse than previously, 
owing in part to his isolated, controlled environment, which 
served to limit current stressors.  Despite these improved 
circumstances, the veteran continued to have limited coping 
capacity.  The examiner noted the veteran's anxiety disorder 
characterized as PTSD, an anxiety disorder not otherwise 
specified, and a mood disorder were all persistent.  The 
examiner assigned a GAF of 45 in the veteran's current, 
isolated environment, but concluded that the veteran was 
clearly unable to work.  

The Board notes that while many treating and evaluating 
examiners have characterized much of the veteran's anxiety 
condition as PTSD, the profile presented more appropriately 
may be characterized as a more generalized anxiety disorder, 
as was suggested or implied by the April 2005 examiner, since 
the described stressors are not of the life-threatening or 
imminent-harm sort generally associated with PTSD, but rather 
the day-to-day stressful circumstances common to everyday 
life.  The veteran's psychiatric impairment in the face of 
these daily stressors, particularly as associated with 
demands of work environments - as shown in both the veteran's 
in-service experience and over his work career thereafter - 
are more generalized, though severe, anxiety disorder 
impairments, with incapacity to function in these ordinary 
settings, rather than the classical symptoms generally 
associated with PTSD.  

The veteran's claimed disorder is in essence a psychiatric 
disorder, even though manifestations of that disorder have 
included somatizing symptoms affecting the gastrointestinal 
tract and the spine.  Hence, the Board concludes, as has the 
RO, that the condition is most appropriately rated as an 
anxiety disorder, based on rating criteria for psychiatric 
disorders, as delineated above.  The Board notes, 
parenthetically, that somatized symptoms over the years have 
affected multiple body system, so that this veteran has 
variously resorted to using a wheelchair for ambulation or an 
oxygen tank to assist in breathing where musculoskeletal or 
cardiac or respiratory testing does not indicate a level of 
severity ordinarily warranting such measures.

Over the entire rating period the veteran has consistently 
been found by medical examiners to have severely impairing 
anxiety affecting most areas of functioning, resulting in his 
incapacity to perform work activities.  The GAF scores 
assigned reflect the serious or major impairments in most 
areas of (mental) functioning.    The veteran's anxiety 
component of his psychophysiological disorder is itself of 
such severity that it precludes substantially all productive 
interpersonal functioning outside the home, and has been 
consistently assessed as certainly precluding employment.  
Accordingly, under the old rating criteria for mental 
disorders (then characterized as psychoneurotic disorders), 
the veteran's psychophysiological disorder warrants a 100 
percent evaluation for the entire rating period, based on 
demonstrable inability to obtain or maintain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9400.  The frequent 
diagnosis of PTSD in this case does not preclude assignment 
of a disability rating based on the level of impairment 
resulting from the anxiety disorder component of the 
veteran's service-connected psychophysiological disorder.  
The medical evidence does not demonstrate that there is the 
ability to dissociate symptoms of one disorder from another.

The 100 percent disability rating granted by this decision 
constitutes a complete grant of the benefit sought.  Hence, a 
rating based on the new rating criteria for mental disorders 
need not be considered.  


ORDER

For the entire rating period at issue, a 100 percent 
disability rating is assigned for the veteran's service-
connected psychophysiological disorder. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


